Exhibit 10.40

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is entered into as of January 23, 2004, by and between
KENT L. PARKER (the “Employee”) and ARIBA, INC., a Delaware corporation (the
“Company”).

 

  1. DUTIES AND SCOPE OF EMPLOYMENT.

 

(a) Position. For the term of his employment under this Agreement (the
“Employment”), the Company agrees to employ the Employee in the position of
Senior Vice President of Global Sourcing Service at the Company’s Pittsburgh,
Pennsylvania, work location. The Employee shall report to a position (including,
without limitation, an Executive Vice President or the President) that, in turn,
reports to the Chief Executive Officer of the Company. The Employee’s job
responsibilities shall be those duties and responsibilities that the Employee
maintained immediately prior to the Effective Time and such other additional
duties and responsibilities as the Company may reasonably assign to the Employee
that are commensurate with the Employee’s title and position with the Company.
The Company agrees that the Employee may continue his current working and
commuting arrangement, whereby the Employee lives in the state of Indiana and
(i) commutes to the Company’s Pittsburgh, Pennsylvania, work location on a
weekly basis for a portion of the workweek (staying in an apartment in
Pittsburgh) and (ii) telecommutes from his home in the state of Indiana for the
other portion of the workweek. The Company agrees to continue bearing the
reasonable expenses relating to the Employee’s working and commuting
relationship, as described in Section 4 below.

 

(b) Obligations to the Company. During his Employment, the Employee shall devote
his full business efforts and time to the Company. During his Employment,
without the prior written approval of the Company, the Employee shall not render
services in any capacity to any other person or entity and shall not act as a
sole proprietor or partner of any other person or entity or as a shareholder
owning more than five percent of the stock of any other corporation. The
Employee shall comply with the Company’s policies and rules, as they may be in
effect from time to time during his Employment. Notwithstanding the foregoing,
nothing herein shall preclude the Employee from (i) serving on the boards of
directors of a reasonable number of trade associations and/or charitable
organizations, (ii) engaging in charitable activities and community affairs and
(iii) managing his personal investments and affairs, provided, that such
activities do not materially interfere with the proper performance of his duties
and responsibilities as set forth in Subsection (a) above.

 

(c) Effective Date. This Agreement shall become effective immediately after the
“Effective Time” (as that term is defined in the Agreement and Plan of Merger
and Reorganization among the Company, Fleet Merger Corporation and FreeMarkets,
Inc. (“FreeMarkets”) dated as of January 23, 2004 (the “Merger Agreement”)).
This Agreement shall have no legal effect unless the merger among the Company,
Fleet Merger Corporation and FreeMarkets, as contemplated by the Merger
Agreement, is consummated.

 

* CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT. SUCH PORTIONS WERE OMITTED FROM THIS FILING AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  2. CASH AND INCENTIVE COMPENSATION.

 

(a) Salary. The Company shall pay the Employee as compensation for his services
a base salary at a gross annual rate of not less than $300,000. Such salary
shall be payable in accordance with the Company’s standard payroll procedures.
(The annual compensation specified in this Subsection (a), together with any
increases in such compensation that the Company may grant from time to time, is
referred to in this Agreement as the “Base Salary.”)

 

(b) Incentive Bonuses. The Employee shall be eligible to be considered for an
annual incentive bonus with a target amount equal to $150,000. For the fiscal
year ending September 30, 2004, the Employee shall receive a guaranteed bonus in
an amount equal to 50% of the annual target bonus multiplied by a ratio, the
numerator of which shall be the number of days of Employment completed by the
Employee between the Effective Time and September 30, 2004, and the denominator
of which shall be 365. The bonus shall be paid in quarterly installments to the
extent provided by the Company’s generally applicable bonus payment procedures
for similarly situated employees. The bonus shall be awarded based on the
criteria established by the Company and communicated to the Employee during the
first quarter of the applicable fiscal year (or, for the 2004 fiscal year, as
soon as administratively practicable following the Employee’s commencement of
Employment). Except as otherwise provided in the Agreement, the Employee shall
not be entitled to an incentive bonus if he is not employed by the Company on
the quarterly payment date or other date when such bonus is otherwise payable in
accordance with the Company’s generally applicable bonus payment procedures for
similarly situated employees.

 

(c) Stock Options. The Company shall grant the Employee an option to purchase
400,000 shares of the Company’s Common Stock (the “Option”).1 The Option shall
be granted as soon as reasonably practicable after the Effective Time, but not
later than 10 business days after the Effective Time. The exercise price for
each share of the Company’s Common Stock subject to the Option shall be the
closing price as reported on The Nasdaq Stock Market (or its successor) on the
date of grant. The term of the Option shall be 10 years, subject to earlier
expiration in the event of the termination of the Employee’s Employment. The
Option shall become exercisable with respect to 25% of the shares of the
Company’s Common Stock when the Employee completes 12 months of Employment with
the Company after the Effective Time and with respect to the remaining shares of
the Company’s Common Stock subject to the Option in equal monthly installments
over the next three years of Employment. The grant of the Option shall be
subject to the other terms and conditions set forth in the Ariba, Inc. 1999
Equity Incentive Plan, as amended, and in the Company’s standard Stock Option
Agreement, as attached hereto as Exhibit A and as revised to conform to the
terms of this Agreement.

--------------------------------------------------------------------------------

1 This number will be adjusted appropriately in the event that a reverse split
of the Company’s Common Stock is effected in connection with the Merger.

 

2



--------------------------------------------------------------------------------

  3. VACATION AND EMPLOYEE BENEFITS.

 

During his Employment, the Employee shall be eligible for paid vacations in
accordance with the Company’s vacation policy for similarly situated employees,
as it may be amended from time to time. During his Employment, the Employee
shall be eligible to participate in the retirement, medical, dental, vision,
life insurance, disability, tuition assistance and other benefit and fringe
benefit plans (collectively, the “Employee Benefit Plans”) maintained by the
Company or FreeMarkets for similarly situated employees, subject in each case to
the generally applicable terms and conditions of the plan in question and to the
determinations of any person or committee administering such Employee Benefit
Plan.

 

  4. BUSINESS EXPENSES.

 

During his Employment, the Employee shall be authorized to incur necessary and
reasonable travel, entertainment and other business expenses in connection with
his duties hereunder. The Company shall reimburse the Employee for such expenses
upon presentation of an itemized account and appropriate supporting
documentation, all in accordance with the Company’s generally applicable
policies for similarly situated employees. In addition, the Company agrees to
reimburse all reasonable expenses incurred by the Employee in connection with
his working and commuting arrangement as described in Section 1 (including,
without limitation, all travel-related expenses incurred by the Employee in
traveling from his home in the state of Indiana to the Company’s Pittsburgh,
Pennsylvania, work location and all expenses related to maintaining an apartment
in Pittsburgh, Pennsylvania, that is located within a reasonable proximity of
the Company’s primary work location in Pittsburgh, Pennsylvania). To the extent
that any such expense reimbursement is determined to be taxable to the Employee
for state, federal or local income or employment tax purposes and the
corresponding expense item is not deductible to the Employee (each, a “Taxable
Reimbursement”), the Company shall pay the Employee a bonus in an amount
calculated to equal (net of any taxes payable with respect to such bonus) the
amount of tax payable with respect to the Taxable Reimbursement (assuming in
each case the Employee’s actual tax bracket for all such purposes). The
intention of the preceding sentence is to provide that any increase in taxes
payable by the Employee with respect to the reimbursement of the Employee’s
expenses as described above be offset, on an after-tax basis, by the bonus.

 

  5. TERM OF EMPLOYMENT.

 

(a) Termination of Employment. The Company may terminate the Employee’s
Employment at any time and for any reason (or no reason), and with or without
cause, by giving the Employee 30 days’ advance notice in writing. The Employee
may terminate his Employment at any time and for any reason (or no reason) by
giving the Company 30 days’ advance notice in writing. The Employee’s Employment
shall terminate automatically in the event of his death. The termination of the
Employee’s Employment shall not limit or otherwise affect his obligations under
Section 9.

 

(b) Employment at Will. The Employee’s Employment with the Company shall be “at
will.” Any contrary representations that may have been made to the Employee
shall

 

3



--------------------------------------------------------------------------------

be superseded by this Agreement. This Agreement and the Separation Plan (as
defined below and as incorporated herein) shall constitute the full and complete
agreement between the Employee and the Company on the “at will” nature of the
Employee’s Employment, which may only be changed in an express written agreement
signed by the Employee and a duly authorized officer of the Company.

 

(c) Rights Upon Termination. Except as expressly provided in Sections 6, 7
and 8, upon the termination of the Employee’s Employment, the Employee shall
only be entitled to the compensation, benefits and expense reimbursements that
the Employee has earned under this Agreement before the effective date of the
termination. The payments under this Agreement shall fully discharge all
responsibilities of the Company to the Employee.

 

  6. TERMINATION BENEFITS DURING FIRST 18 MONTHS FOLLOWING MERGER.

 

(a) General Rule. If the Employee’s Employment terminates for a reason described
in section 4.1 of the FreeMarkets, Inc. Change of Control Separation Plan, as in
effect on January 8, 2004 (the “Separation Plan”), during the 18-month period
following the Effective Time, then the Employee’s separation benefits (if any)
shall be determined exclusively under the Separation Plan, except as otherwise
provided in this Section 6.

 

(b) Exception for Subsequent Change in Control Involving the Company.
Notwithstanding the general rule in Subsection (a) above, if the Employee’s
Employment terminates during the 18-month period following the Effective Time
for a reason described in Section 8 in connection with a Change in Control (as
defined in Section 8) involving the Company, the Employee shall receive at his
election (i) the benefits provided under this Section 6 pursuant to the
provisions of the Separation Plan or (ii) the benefits provided under Section 8.

 

(c) Definition of “Base Pay.” The definition of “Base Pay” in the Separation
Plan shall mean the Employee’s annual base salary as of December 31, 2003.

 

(d) Definition of “Good Reason.” The definition of “Good Reason” in the
Separation Plan shall be construed as follows:

 

(i) Job Responsibilities. The Employee and the Company agree that, for purposes
of the Separation Plan, the Employee’s job responsibilities shall not be deemed
to have been substantially diminished as a result of the Employee’s moving from
his position with FreeMarkets prior to the Effective Time into the position
described in Section 1(a); provided that any change in the Employee’s job
responsibilities from those described in Section 1(a) after the Effective Time
that materially diminishes the Employee’s job responsibilities from those in
effect immediately prior to the Effective Time shall constitute “Good Reason”
for purposes of the Separation Plan.

 

(ii) Travel Requirements. The Employee and the Company agree that, on and after
the Effective Time, the Employee may be subject to

 

4



--------------------------------------------------------------------------------

additional travel requirements and that such requirements shall be deemed to be
substantially consistent with his travel obligations immediately prior to the
Effective Time.

 

(iii) Employee Benefits. The Employee and the Company agree that his employee
benefits shall not be deemed to have been materially reduced if he is eligible
to participate in all Employee Benefit Plans offered to the similarly situated
employees of the Company.

 

(iv) Assumption of Separation Plan. The Employee and the Company agree that this
Agreement constitutes a satisfactory agreement by the Company to assume and
agree to perform FreeMarkets’ obligations to the Employee under the Separation
Plan.

 

(e) Accelerated Vesting of Equity. Section 4.2(d) of the Separation Plan,
relating to accelerated vesting of options and restricted stock, shall apply
only to options and restricted stock held by the Employee as of the Effective
Time and shall not apply to any grants made by the Company after the Effective
Time (including, without limitation, the option grant described in
Section 2(c)). Notwithstanding the foregoing, in the event the Employee is
terminated within the first 12 months of Employment and the Employee is
otherwise eligible for the benefits described in this Section 6 and the
Separation Plan, the Employee shall be deemed to have 12 months of Employment
for purposes of determining the vested portion of the Option.

 

  7. TERMINATION BENEFITS AFTER FIRST 18 MONTHS FOLLOWING MERGER (NO ARIBA
CHANGE IN CONTROL).

 

(a) Qualifying Terminations. This Section 7 shall only apply if:

 

(i) Section 8 does not apply;

 

(ii) The Company terminates the Employee’s Employment for a reason other than
Cause or Permanent Disability more than 18 months after the Effective Time; and

 

(iii) Either (A) the Employee and the Company have executed a reciprocal general
release (in the form attached hereto as Exhibit B) of all known and unknown
claims that they may then have against each other and have agreed not to
prosecute any legal action or other proceeding based on such claims or (B) the
Company (at its sole discretion) has determined to waive the requirement of a
reciprocal general release.

 

The foregoing notwithstanding, the Employee and the Company shall not be
required to release any claims to indemnification, advancement of expenses or
repayment arising under the Company’s Amended and Restated Certificate of
Incorporation or the Company’s Amended and Restated Bylaws, in each case as
currently in effect or as subsequently amended.

 

5



--------------------------------------------------------------------------------

(b) Severance Pay. If this Section 7 applies, then the Employee shall be
entitled to receive severance payments from the Company for a period of 12
months following the termination of his Employment (the “Continuation Period”).
Such severance payments shall be made in accordance with the Company’s standard
payroll procedures. The annual rate of such severance payments shall be equal to
the sum of (i) the Employee’s Base Salary at the annual rate in effect when his
Employment terminates plus (ii) the Employee’s annual target bonus for the
fiscal year in which his Employment terminates. In addition to any other
remedies that may be available to the Company, severance payments shall cease
immediately if the Employee fails to comply with the covenants set forth in
Section 9.

 

(c) Acceleration of Vesting. If this Section 7 applies, then:

 

(i) The vested portion of any restricted shares of the Company’s Common Stock
held by the Employee at the time of the termination of his Employment shall at
all times thereafter be determined by adding 12 months to his actual period of
Employment with the Company.

 

(ii) During the Continuation Period, the Employee shall continue to vest in the
options to purchase shares of the Company’s stock held by him at the time of the
termination of his Employment, subject to his compliance with the covenants set
forth in Section 9 below. The monthly rate of vesting during the Continuation
Period shall be the same as prior to the termination of the Employee’s
Employment.

 

(d) Extension of Option Exercise Period. If this Section 7 applies, then all
options to purchase shares of the Company’s stock held by the Employee at the
time of the termination of his Employment shall remain exercisable until the
earlier of:

 

(i) The later of (A) the date 12 months after the termination of the Employee’s
Employment or (B) with respect to any increment of options that becomes
exercisable later than nine months after the termination of the Employee’s
Employment, the date three months after such increment becomes exercisable; or

 

(ii) The date the options would have expired if the Employee’s Employment had
not terminated.

 

(e) Definition of “Cause.” For purposes of this Section 7 only, “Cause” shall
mean:

 

(i) Any gross negligence or intentional misconduct that materially injures the
Company and its subsidiaries, taken as a whole, or has a material adverse effect
on the business or affairs of the Company and its subsidiaries, taken as a
whole;

 

(ii) Any unauthorized use or disclosure by the Employee of the Company’s
confidential information or trade secrets resulting from gross negligence that
materially injures the Company and its subsidiaries, taken as a

 

6



--------------------------------------------------------------------------------

whole, or has a material adverse effect on the business or affairs of the
Company and its subsidiaries, taken as a whole;

 

(iii) A failure by the Employee to comply with the Company’s written policies or
rules that materially injures the Company and its subsidiaries, taken as a
whole, or has a material adverse affect on the business or affairs of the
Company and its subsidiaries, taken as a whole, provided that the Company shall
have given the Employee notice of such failure and an opportunity to cure such
failure, if curable; or

 

(iv) The Employee’s conviction of, or plea “guilty” or “no contest” to, a felony
under the laws of the United States or any state thereof.

 

With respect to acts or omissions described in Paragraphs (i) and (iii) above,
“Cause” shall only be deemed to exist following written notice to the Employee
from the Company and his failure to cure such acts or omissions within 30 days
of receipt of such written notice.

 

(f) Definition of “Permanent Disability.” For all purposes under this Agreement,
“Permanent Disability” shall mean that the Employee, at the time notice is
given, has failed to perform the duties of his position with the Company for a
period of not less than 180 consecutive days (or such longer period as may be
required by law) as the result of his incapacity due to physical or mental
injury, disability or illness.

 

  8. TERMINATION BENEFITS AFTER FIRST 18 MONTHS FOLLOWING MERGER AND AFTER ARIBA
CHANGE IN CONTROL.

 

(a) Qualifying Terminations. This Section 8 shall apply if:

 

(i) The Company terminates the Employee’s Employment with the Company for a
reason other than Cause or Permanent Disability more than 18 months after the
Effective Time but within 12 months after a Change in Control; or

 

(ii) The Employee resigns for Good Reason more than 18 months after the
Effective Time but within 12 months after a Change in Control.

 

(b) Severance Payment. If this Section 8 applies, then the Employee shall be
entitled to receive a severance payment from the Company. The amount of such
payment shall be equal to 150% of the sum of (i) the Employee’s Base Salary at
the annual rate in effect when his Employment terminates plus (ii) the
Employee’s annual target bonus for the fiscal year in which his Employment
terminates. Such payment shall be made in a lump sum in cash on the date the
Employee’s Employment terminates under Subsection (a)(i) above or not later than
the date three business days after his Employment terminates under
Subsection (a)(ii) above.

 

(c) Acceleration of Vesting. If this Section 8 applies, then all of the Equity
held by the Employee at the time of the termination of his Employment shall
become fully and

 

7



--------------------------------------------------------------------------------

unconditionally vested, fully exercisable and fully transferable (except for
transfer restrictions imposed by law). For this purpose, the Employee’s “Equity”
shall consist of (i) all shares of the capital stock of the Company and all
shares of the Company’s Common Stock (“Stock”), (ii) all options and other
rights to purchase shares of Stock, (iii) all stock units, performance units or
phantom shares whose value is measured by the value of shares of Stock and
(iv) all stock appreciation rights whose value is measured by increases in the
value of the shares of Stock.

 

(d) Extension of Option Exercise Period. If this Section 8 applies, then all
options to purchase shares of the Company’s stock held by the Employee at the
time of the termination of his Employment shall remain exercisable until the
earlier of (i) the date 18 months after the termination of the Employee’s
Employment or (ii) the date such options would have expired if the Employee’s
Employment had not terminated.

 

(e) Definition of “Cause.” For purposes of this Section 8 only, “Cause” shall
mean any intentional misconduct that materially injures the Company and its
subsidiaries, taken as a whole, or has a material adverse effect on the business
or affairs of the Company and its subsidiaries, taken as a whole.

 

(f) Definition of “Change in Control.” For purposes of this Section 8 only, a
“Change in Control” shall be determined as follows:

 

(i) The consummation of a merger or consolidation of the Company, or any
subsidiary of the Company, with or into another entity or any other corporate
reorganization, if immediately after such transaction the Ownership Percentage
(as defined below) of persons who were not stockholders of the Company
immediately before such transaction is 30% or more; provided, however, that if
such percentage is less than 50%, a majority of the Incumbent Directors may
determine prior to the consummation of such transaction that a Change of Control
has not occurred after considering all relevant factors;

 

(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

 

(iii) A change in the composition of the Board of Directors of the Company (the
“Board”), as a result of which fewer than two-thirds of the incumbent directors
are directors who either (A) had been directors of the Company on the date
hereof (the “original directors”) or (B) were elected, or nominated for
election, to the Board with the approval of at least a majority of the sum of
(I) the original directors who were still in office at the time of the election
or nomination and (II) the directors whose election or nomination was previously
so approved (collectively, the “Incumbent Directors”); or

 

(iv) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), directly or indirectly, of securities of the

 

8



--------------------------------------------------------------------------------

Company representing at least 25% of the total voting power represented by the
Company’s then outstanding voting securities.

 

For purposes of this Subsection (f), the term “person” shall have the same
meaning as when used in sections 13(d) and 14(d) of the Exchange Act but shall
exclude (A) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a parent or subsidiary of the Company and (B) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the common stock of the
Company.

 

For purposes of Paragraph (i) above, the term “Ownership Percentage” means the
percentage of the voting power of the outstanding securities of (A) the
continuing or surviving entity and (B) any direct or indirect parent corporation
of such continuing or surviving entity.

 

For purposes of the proviso in Paragraph (i) above, the factors to be considered
by the Board in determining that a Change in Control has not occurred shall
include, without limitation:

 

(A) The Ownership Percentage;

 

(B) Whether there is a change in the composition of the Board or the continuing
or surviving entity;

 

(C) Whether there is a change in the management of the Company or the continuing
or surviving entity;

 

(D) The extent of the anticipated change in the business, operations or assets
of the Company or the continuing or surviving entity;

 

(E) The level of severance benefits available to comparable management at any
entity other than the Company resulting from any transaction specified in
Paragraphs (i) through (iv) above; and

 

(F) Whether treating the transaction as a Change in Control for purposes of this
Agreement is necessary or desirable for purposes of achieving the business
objectives of the transaction specified in Paragraphs (i) through (iv) above.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

(g) Definition of “Good Reason.” For purposes of this Section 8 only, “Good
Reason” shall mean (i) a requirement that the Employee report to anyone other
than an Executive Vice President or a higher-level officer of the Company,
(ii) a reduction in the Employee’s level of compensation (including Base Salary,
fringe benefits and participation in bonus or incentive programs) or (iii) a
relocation of his place of Employment by more than 50

 

9



--------------------------------------------------------------------------------

miles, provided and only if such requirement, reduction or relocation is
effected by the Company without his consent.

 

  9. COVENANTS.

 

(a) Non-Solicitation. During his Employment and, if Section 7 applies, during
the Continuation Period, the Employee shall not directly or indirectly,
personally or through others, solicit or attempt to solicit the employment of
any employee of the Company or any of the Company’s affiliates, whether on the
Employee’s own behalf or on behalf of any other person or entity. The term
“employment” for purposes of this Subsection (a) means to enter into an
arrangement for services as a full-time or part-time employee, independent
contractor, agent or otherwise. The Employee and the Company agree that this
provision is reasonably enforced as to any geographic area in which the Company
conducts its business.

 

(b) Non-Competition. The Employee agrees that, during his Employment and during
the Continuation Period (if any), he shall not:

 

(i) Directly or indirectly, individually or in conjunction with others, engage
in activities that compete with the Company or work for any entity that is part
of the Company’s Market;

 

(ii) Solicit, serve, contract with or otherwise engage any existing or
prospective customer, client or account of the Company on behalf of any entity
that is part of the Company’s Market; or

 

(iii) Cause or attempt to cause any existing or prospective customer, client or
account of the Company to divert from, terminate, limit or in any manner modify,
or fail to enter into, any actual or potential business relationship with the
Company. The Employee and the Company agree that this provision is reasonably
enforced with reference to any geographic area in which the Company maintains
any such relationship.

 

For purposes of this Subsection (b), the Company’s “Market” shall mean (i) all
companies that derive their revenue primarily from e-procurement and/or spend
management software or service sales or sales of software or services aiding
companies in sourcing and/or spend management activities and (ii) those
companies set forth on Exhibit C attached hereto. The Employee and the Company
agree that the Company’s Market is global in scope.

 

(c) Cooperation and Non-Disparagement. The Employee agrees that, during the
Continuation Period, he shall cooperate with and assist the Company in every
reasonable respect in facilitating the transition of his duties to his
successor; provided that the Employee shall not be required to devote more than
20 hours per month to providing such assistance and cooperation. The Employee
further agrees that, during the Continuation Period, he shall not in any way or
by any means disparage the Company, the members of the Board or the Company’s
officers and employees.

 

10



--------------------------------------------------------------------------------

(d) Disclosure. The Employee agrees that, during the Continuation Period, he
shall inform any new employer or other person or entity with whom the Employee
enters into a business relationship, before accepting employment or entering
into a business relationship, of the existence of this Section 9.

 

(e) Construction. If any provision set forth in this Section 9 is not
enforceable under the laws of the state in which the Employee is employed
following the termination of his Employment, nothing in this Agreement shall
prohibit the Employee from engaging in such lawful conduct; provided, however,
that if the Employee elects to do so, his rights to any of the benefits set
forth in Section 7 shall terminate immediately.

 

  10. PARACHUTE PAYMENTS.

 

(a) Application. This Section 10 shall apply only if the Employee’s Employment
terminates more than 18 months after the Effective Time.

 

(b) Parachute Gross-Up Payment. If it is determined that any cash payment of any
type to the Employee or for his benefit by the Company, any of its affiliates,
any person who acquires ownership or effective control of the Company or
ownership of a substantial portion of the Company’s assets (within the meaning
of section 280G of the Internal Revenue Code of 1986, as amended (the “Code”),
and the regulations thereunder) or any affiliate of such person, whether paid or
payable pursuant to the terms of this Agreement or otherwise (the “Total
Payments”), would be subject to the excise tax imposed by section 4999 of the
Code or any interest or penalties with respect to such excise tax (such excise
tax and any such interest or penalties are collectively referred to as the
“Excise Tax”), then the Employee shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount calculated to ensure that after the
Employee pays all taxes (and any interest or penalties imposed with respect to
such taxes), including any Excise Tax, imposed upon the Gross-Up Payment, the
Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Total Payments. For purposes of this Section 10, the Excise Tax
and any related gross-up benefits shall be determined based on cash
compensation, before consideration of the taxable compensation (if any) related
to restricted shares of stock or options to purchase stock and arising from this
Agreement.

 

(c) Determination by Accountant. All determinations and calculations required to
be made under this Section 10 shall be made by an independent accounting firm
selected by the Employee from among the largest five accounting firms in the
United States (the “Accounting Firm”). The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations regarding the amount of any Gross-Up Payment and any other relevant
matter, to the Employee and the Company within five business days after the
Employee or the Company made a request (if the Employee reasonably believes that
any of the Total Payments may be subject to the Excise Tax). If the Accounting
Firm determines that no Excise Tax is payable by the Employee, it shall furnish
the Employee with a written statement that it has concluded that no Excise Tax
is payable (including the reasons therefor) and that the Employee has
substantial authority not to report any Excise Tax on his federal income tax
return. If a Gross-Up Payment is determined to be payable, it shall be paid to
the Employee within five business days after the Determination has been
delivered to him or the Company. Any

 

11



--------------------------------------------------------------------------------

determination by the Accounting Firm shall be binding upon the Company and the
Employee, absent manifest error.

 

(d) Over- and Underpayments. As a result of uncertainty in the application of
section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments not made by the
Company should have been made (“Underpayment”) or that Gross-Up Payments will
have been made by the Company that should not have been made (“Overpayment”). In
either event, the Accounting Firm shall determine the amount of the Underpayment
or Overpayment that has occurred. In the case of an Underpayment, the Company
shall promptly pay the amount of such Underpayment to the Employee or for his
benefit. In the case of an Overpayment, the Employee shall, at the direction and
expense of the Company, take such steps as are reasonably necessary (including
the filing of returns and claims for refund), follow reasonable instructions
from, and procedures established by, the Company, and otherwise reasonably
cooperate with the Company to correct such Overpayment, provided, however, that
(i) the Employee shall in no event be obligated to return to the Company an
amount greater than the net after-tax portion of the Overpayment that the
Employee has retained or has recovered as a refund from the applicable taxing
authorities and (ii) this provision shall be interpreted in a manner consistent
with the intent of Subsection (b) above, which is to make the Employee whole, on
an after-tax basis, from the application of the Excise Tax, it being understood
that the correction of an Overpayment may result in the Employee’s repaying to
the Company an amount that is less than the Overpayment.

 

(e) Limitation on Parachute Payments. Any other provision of this Section 10
notwithstanding, if the Excise Tax could be avoided by reducing the Total
Payments by $25,000 or less, then the Total Payments shall be reduced to the
extent necessary to avoid the Excise Tax and no Gross-Up Payment shall be made.
If the Accounting Firm determines that the Total Payments are to be reduced
under the preceding sentence, then the Company shall promptly give the Employee
notice to that effect and a copy of the detailed calculation thereof. The
Employee may then elect, in his sole discretion, which and how much of the Total
Payments are to be eliminated or reduced (as long as after such election no
Excise Tax shall be payable), and the Employee shall advise the Company in
writing of his election within 10 days of receipt of notice. If the Employee
makes no such election within such 10-day period, then the Company may elect
which and how much of the Total Payments are to be eliminated or reduced (as
long as after such election no Excise Tax shall be payable), and it shall notify
the Employee promptly of such election.

 

  11. SUCCESSORS.

 

(a) Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, reorganization, liquidation or otherwise) to all or substantially
all of the Company’s business and/or assets. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets that becomes bound by this Agreement.

 

12



--------------------------------------------------------------------------------

(b) Employee’s Successors. This Agreement and all rights of the Employee
hereunder shall inure to the benefit of, and be enforceable by, the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

  12. ARBITRATION.

 

(a) Scope of Arbitration Requirement. The parties hereby waive their rights to a
trial before a judge or jury and agree to arbitrate before a neutral arbitrator
any and all claims or disputes arising out of this Agreement and any and all
claims arising from or relating to the Employee’s Employment, including (but not
limited to) claims against any current or former employee, director or agent of
the Company, claims of wrongful termination, retaliation, discrimination,
harassment, breach of contract, breach of the covenant of good faith and fair
dealing, defamation, invasion of privacy, fraud, misrepresentation, constructive
discharge or failure to provide a leave of absence, claims regarding
commissions, stock options or bonuses, infliction of emotional distress or
unfair business practices, or any tort or tort-like causes of action.

 

(b) Exceptions. The foregoing notwithstanding, the following are the only claims
that may be resolved in any appropriate forum (including courts of law) as
required by applicable laws then in effect: (i) claims concerning workers’
compensation benefits; and (ii) claims concerning unemployment insurance.

 

(c) Procedure. The arbitrator’s decision shall be written and shall include the
findings of fact and law that support the decision. The arbitrator’s decision
shall be final and binding on both parties, except to the extent applicable law
allows for judicial review of arbitration awards. The arbitrator may award any
remedies that would otherwise be available to the parties if they were to bring
the dispute in court. The arbitration shall be conducted in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association; provided, however, that the arbitrator shall allow the
discovery authorized by the California Arbitration Act or the discovery that the
arbitrator deems necessary for the parties to vindicate their respective claims
or defenses. The arbitration shall take place in Santa Clara County, California,
or (at the Employee’s option) the county in which the Employee primarily worked
with the Company at the time when the arbitrable dispute or claim first arose.
The arbitrator selected for any arbitration shall be mutually agreeable to the
Company and the Employee; provided that if the Company and the Employee are
unable to reach agreement on the selection of an arbitrator, the arbitration
shall be performed by a panel of three arbitrators. The panel shall consist of
one arbitrator selected by the Company and a second arbitrator selected by the
Employee. The selected arbitrators shall, in turn, select a third arbitrator to
complete the panel.

 

(d) Costs. The parties shall share the costs of arbitration equally, except that
the Company shall bear the cost of the arbitrator’s fee and any other type of
expense or cost that the Employee would not be required to bear if he were to
bring the dispute or claim in court. Both the Company and the Employee shall be
responsible for their own attorneys’ fees, and the arbitrator may not award
attorneys’ fees unless a statute or contract at issue specifically authorizes
such an award.

 

13



--------------------------------------------------------------------------------

  13. MISCELLANEOUS PROVISIONS.

 

(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to him at the home address that he most recently communicated to
the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

 

(b) Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Employee and by an authorized officer of the
Company (other than the Employee). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

 

(c) Entire Agreement. This Agreement and the Separation Plan supersede and
replace any prior agreements, representations or understandings, whether
written, oral or implied, between the Employee and the Company or FreeMarkets
with respect to the subject matter hereof.

 

(d) Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.

 

(e) Choice of Law and Severability. This Agreement is executed by the parties in
the State of California and shall be interpreted in accordance with the laws of
such State (except their provisions governing the choice of law). If any
provision of this Agreement becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction by reason of the scope, extent or duration of
its coverage, then such provision shall be deemed amended to the extent
necessary to conform to applicable law so as to be valid and enforceable or, if
such provision cannot be so amended without materially altering the intention of
the parties, then such provision shall be stricken and the remainder of this
Agreement shall continue in full force and effect. Should there ever occur any
conflict between any provision contained in this Agreement and any present or
future statute, law, ordinance or regulation contrary to which the parties have
no legal right to contract, then the latter shall prevail, but the provision of
this Agreement affected thereby shall be curtailed and limited only to the
extent necessary to bring it into compliance with applicable law. All the other
terms and provisions of this Agreement shall continue in full force and effect
without impairment or limitation.

 

(f) No Assignment. Except as otherwise provided in Section 11(b), this Agreement
and all rights and obligations of the Employee hereunder are personal to the
Employee and may not be transferred or assigned by the Employee at any time. The
Company may assign its rights under this Agreement to any entity that assumes
the Company’s obligations hereunder in connection with any sale or transfer of
all or a substantial portion of the Company’s assets to such entity.

 

14



--------------------------------------------------------------------------------

(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

/s/    KENT L. PARKER         Kent L. Parker

ARIBA, INC.

By

  /s/    DAVID MIDDLER        

Title:

  David Middler, General Counsel

 

Signature page of Employment Agreement with Kent L. Parker



--------------------------------------------------------------------------------

EXHIBIT A

STANDARD STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RELEASE

 

ARIBA, INC.

 

                     , 20    

 

Mr. Kent L. Parker

 

Dear Joe:

 

This letter (the “Agreement”) confirms the agreement between you and Ariba, Inc.
(the “Company”) regarding the termination of your employment with the Company.

 

1. Termination Date. Your employment with the Company will terminate on
                     , 20     (the “Termination Date”).

 

2. Effective Date and Rescission. You have up to 21 days after you received this
Agreement to review it. You are advised to consult an attorney of your own
choosing (at your own expense) before signing this Agreement. Furthermore, you
have up to seven days after you signed this Agreement to revoke it. If you wish
to revoke this Agreement after signing it, you may do so by delivering a letter
of revocation to me. If you do not revoke this Agreement, the eighth day after
the date you signed it will be the “Effective Date.” Because of the seven-day
revocation period, no part of this Agreement will become effective or
enforceable until the Effective Date.2

 

3. Salary and Vacation Pay. On the Termination Date, the Company will pay you
$             (less all applicable withholding taxes and other deductions). This
amount represents all of your salary earned through the Termination Date and all
of your accrued but unused vacation time or FTO. You acknowledge that, if you
did not execute this Agreement, you would not be entitled to receive any
additional money from the Company. The only payments and benefits that you are
entitled to receive from the Company in the future are those specified in this
Agreement.

 

4. Severance Benefits. In consideration of executing this Agreement, you will
receive from the Company the severance benefits described in Section 7 of the
Employment Agreement dated January 23, 2004, between you and the Company (the
“Employment Agreement”). As described in Section 7 of the Employment Agreement,
the continuation of such severance benefits is subject to your compliance with
the covenants described in Section 9 of the Employment Agreement.

--------------------------------------------------------------------------------

2 If the employee has not attained age 40 on the Termination Date, the review
period will be seven days and no seven-day revocation period will be offered.



--------------------------------------------------------------------------------

5. Release of Your Claims. In consideration of receiving the severance benefits
described in Section 7 of the Employment Agreement, you waive, release and
promise never to assert any claims or causes of action, whether or not now
known, against the Company or its predecessors, successors or past or present
subsidiaries, stockholders, directors, officers, employees, consultants,
attorneys, agents, assigns and employee benefit plans with respect to any
matter, including (without limitation) any matter related to your employment
with the Company or the termination of that employment, including (without
limitation) claims to attorneys’ fees or costs, claims of wrongful discharge,
constructive discharge, emotional distress, defamation, invasion of privacy,
fraud, breach of contract or breach of the covenant of good faith and fair
dealing and any claims of discrimination or harassment based on sex, age, race,
national origin, disability or any other basis under Title VII of the Civil
Rights Act of 1964, the California Fair Employment and Housing Act, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act
and all other laws and regulations relating to employment. However, this release
bars only those claims that arose prior to the execution of this Agreement.
Execution of this Agreement does not bar:

 

(a) Any claim that arises hereafter, including (without limitation) a claim for
breach of this Agreement; or

 

(b) Any claim to indemnification or advancement of expenses arising under the
Company’s Amended and Restated Certificate of Incorporation, as amended (the
“Certificate”), or the Company’s Amended and Restated Bylaws, as amended (the
“Bylaws”).

 

6. Release of the Company’s Claims. The Company waives, releases and promises
never to assert any claims or causes of action, whether or not now known,
against you or your successors, agents or assigns with respect to any matter,
including (without limitation) any matter related to your employment with the
Company or the termination of that employment, including (without limitation)
claims to attorneys’ fees or costs and claims of defamation, fraud, breach of
contract or breach of the covenant of good faith and fair dealing. However, this
release bars only those claims that arose prior to the execution of this
Agreement. Execution of this Agreement does not bar:

 

(a) Any claim that arises hereafter, including (without limitation) a claim for
breach of this Agreement; or

 

(b) Any claim to repayment arising under the Certificate or the Bylaws.

 

7. Waiver. You and the Company expressly waive and release any and all rights
and benefits under Section 1542 of the California Civil Code (or any analogous
law of any other state), which reads as follows: “A general release does not
extend to claims which the



--------------------------------------------------------------------------------

creditor does not know or suspect to exist in his favor at the time of executing
the release, which if known by him must have materially affected his settlement
with the debtor.”

 

8. Promise Not To Sue. You agree that you will never, individually or with any
other person, commence, aid in any way (except as required by legal process) or
prosecute, or cause or permit to be commenced or prosecuted, any action or other
proceeding based on any claim that has been released pursuant to Section 5
above. The Company agrees that it will never, individually or with any other
person, commence, aid in any way (except as required by legal process) or
prosecute, or cause or permit to be commenced or prosecuted, any action or other
proceeding based on any claim that has been released pursuant to Section 6
above.

 

9. No Admission. Nothing contained in this Agreement will constitute or be
treated as an admission by you or the Company of liability, any wrongdoing or
any violation of law.

 

10. Proprietary Information and Inventions Agreement. At all times in the
future, you will remain bound by your Proprietary Information and Inventions
Agreement with the Company and by any similar agreement with a predecessor of
the Company.

 

11. Modifications. This Agreement may be modified only in a written document
signed by you and a duly authorized officer of the Company.

 

12. Company Property. You represent that you have returned to the Company all
property that belongs to the Company, including (without limitation) copies of
documents that belong to the Company and files stored on your computer(s) that
contain information belonging to the Company.

 

13. Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.

 

14. Choice of Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of California (other than their
choice-of-law provisions).

 

15. Execution. This Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute one
agreement. Execution of a facsimile copy will have the same force and effect as
execution of an original, and a facsimile signature will be deemed an original
and valid signature.



--------------------------------------------------------------------------------

Please indicate your agreement with the above terms by signing below.

 

Very truly yours,

ARIBA, INC.

By:     Title:     

 

I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims. I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.

 

  Signature of Kent L. Parker

Dated: 

   



--------------------------------------------------------------------------------

EXHIBIT C

 

[*]

 

† The Employee may work for the company as long as the Employee does not work in
an area at the company, or participate in any work in an area at the company,
that is related to e-procurement and/or spend management software or service
sales or sales of software or services aiding companies in sourcing and/or spend
management activities.

 

* CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT. SUCH PORTIONS WERE OMITTED FROM THIS FILING AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.